Citation Nr: 0123046	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.  The veteran also had additional periods of active duty 
for training with the United States Naval Reserve.

This appeal arises from a February 1998 rating decision of 
the Houston, Texas, Regional Office (RO) which denied 
entitlement to service connection for Parkinson's disease.  
The veteran appealed this determination.  In April 2000, the 
Board of Veterans' Appeals (Board) denied the claim as well.  
The case has now returned to the Board for further 
consideration following a December 2000 remand by the United 
States Court of Appeals for Veterans Claims (Court).


REMAND

In the statement of the case (SOC) issued by the RO in 
September 1999, it was determined by the RO that the 
veteran's claim for service connection for Parkinson's 
disease was not well grounded under the provisions of 
38 U.S.C.A. § 5107 (West 1991).  The Board also determined in 
its decision of April 2000 that this claim was not well 
grounded.  Based on recent changes in the statutes that 
required a veteran to file a well-grounded claim before VA 
owed a duty to assist in the claim, the Court remanded this 
case to the Board for further consideration.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102-07 (West Supp. 2001).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist is invoked.  As 
the new procedures could not have been followed by the RO 
during the pendency of this appeal, and as these procedures 
are more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Under 38 U.S.C.A. § 5103A, the RO must obtain all pertinent 
evidence regarding the appellant's claim prior to a 
determination on its merits.  If this information cannot be 
obtained, then VA must first notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  Such a notification must, (a) identify the specific 
records the Secretary is unable to obtain; (b) briefly 
explain the efforts that the Secretary made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim.  Efforts to secure 
pertinent records in the possession of the U. S. Government 
must continue until the RO is reasonably certain these 
records do not exist or further efforts would be futile.  
Only after such a determination and notification to the 
claimant can VA then proceed to a determination on the merits 
of the claim.  In addition, a claimant is entitled to a VA 
medical examination which includes an opinion whether there 
is a nexus between the claimed disorder and military service.  
38 U.S.C.A. § 5103A(d).

In a written statement the veteran has associated his current 
Parkinson's disease with exposure to chemical agents during 
his military service in the 1940's.  He claims that he had 
underwent chemical training at the U. S. Army's Rocky 
Mountain Arsenal in Denver, Colorado, and at Treasure Island 
Naval Base, San Francisco, California during the mid-1940's, 
and while there was exposed to toxins that led to his 
development of Parkinson's.  The veteran asserts that his 
training was "so secret" his records were not kept under 
his name, but instead under a number identified in a 1993 
letter as "[redacted]."  While the record reflects that the 
RO has attempted on at least two occasions in the past obtain 
evidence of the veteran's exposure to chemical agents from 
the National Personnel Records Center (NPRC), it is unclear 
whether the RO provided the claimed "identification number" 
to the NPRC.  On remand, the RO should document their request 
for any evidence regarding this claimed exposure using the 
identification number provided by the appellant.  

The veteran also contends that he was exposed to toxic agents 
while stationed on Guam or other Pacific Islands which led to 
his current Parkinson's disease/dementia complex.  His 
service personnel records indicate that in the mid-1940's he 
was stationed in Japan, Buckner Bay (Okinawa), and presumably 
onboard a ship in the "Western Sea Frontier."  It appears 
that the veteran alleges that during his Naval service he 
actually spent time on the island of Guam or another Pacific 
Island where he was exposed to natural toxins, including 
Cycad.  

Attached to his claims file is an undated letter from the 
Reno, Nevada VA Medical Center indicating that this facility 
was conducting a research project involving the development 
of Parkinson's disease/dementia complex in veterans who had 
served on the island of Guam during the 1940's and 1950's.  
The veteran was asked to complete a questionnaire for this 
study.  

In February 1997, Patricia S. Van Fleet, M.D., indicated that 
she had been treating the veteran since March 1995.  She 
reported that the VA Medical Center in Reno, Nevada was 
conducting a study to investigate the possible causative 
agents in the environment of the Guam Islands that may have 
resulted in increased propensity for the development of 
Parkinson's disease.  There is no indication in the claims 
file, however, on whether such a study was completed, and if 
so, what were the study findings.  In addition, the veteran 
has not received a VA medical examination to determine if 
there is a link between his current Parkinson's disease and 
any incident of his military service.  On remand, the RO 
should obtain a copy of this Reno study, if it exists, and 
provide the veteran with a VA compensation examination.

The Board takes this opportunity to inform the appellant and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current 
Parkinson's disease/dementia complex is related to an 
appropriate period of military service.  Without such medical 
evidence, his claim will likely be denied.  The Board further 
notes that it is the appellant's responsibility to present 
and support a claim for benefits, to include providing 
information on pertinent medical records and reporting for a 
requested VA examination.  38 U.S.C.A. § 5107(a).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the appellant, 
and request that he identify any 
healthcare provider who has treated him 
for Parkinson's disease/dementia complex.  
Based on his response, the RO should 
attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  Efforts 
to secure records in the possession of 
the U. S. Government must continue until 
the RO is reasonably certain these 
records do not exist or that further 
efforts would be futile.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request all available service 
personnel/medical records, to include 
records pertaining to the veteran's 
training and alleged exposure to chemical 
agents.  To assist NPRC in their search 
for records, the RO should provide NPRC 
with the identification number ([redacted])
obtained from the veteran, and 
inform NPRC that the appellant allegedly 
underwent training and exposure to 
chemical agents in 1945 at the "Armed 
Service Forces, Western Chemical Warfare 
School, Rocky Mountain Arsenal" in 
Denver, Colorado, and during a "District 
Chemical Warfare Instructors Course" at 
the "U. S. Naval Training and 
Distribution Center" on "Treasure 
Island," San Francisco, California.  The 
NPRC should be requested to definitively 
state whether or not the appellant was 
ever stationed on Guam, or on board a 
ship that visited Guam during his term of 
active duty service.  Any dates of 
Guamanian service should be reported by 
the NPRC.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  Efforts to secure 
records in the possession of the U. S. 
Government must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  The RO should contact the VA Medical 
Center in Reno, Nevada, and inquire if 
this facility is conducting any study 
that might link patients with Parkinson's 
disease/dementia complex to their 
exposure to exogenous toxic agents on the 
island of Guam or other Pacific Islands.  
If such a study has been completed, the 
RO should obtain a report documenting the 
findings and conclusions of this study 
and have it placed in the claims file.  
Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.   

4.  Thereafter, the appellant should be 
afforded the appropriate VA examination 
to determine the current nature and 
etiology of any demonstrated Parkinson's 
disease.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner(s) for review.  Based on his/her 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated Parkinson's 
disease/dementia complex is the result 
of, or was chronically aggravated by, any 
period of active service or active duty 
for training.  The examiner should 
specifically address whether it is at 
least as likely as not that the veteran's 
claimed service on Guam or another 
Pacific Island, together with his alleged 
exposure to Cycad, resulted in his 
Parkinson's disease/dementia complex.  If 
a report on Reno VA medical study is 
obtained, then the examiner should 
discuss any relevance of this study and 
any current Parkinson's disease found in 
the veteran.  A complete rationale for 
all opinions expressed must be provided.  
The examination report(s) should be 
typed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should again 
review the appellant's claim of 
entitlement to service connection for 
Parkinson's disease/dementia complex.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC).  This SSOC 
must specifically inform the appellant 
and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C. § 5103A.  The 
appellant and representative should then 
be given the opportunity to respond 
thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


